Opinion issued October 4, 2012




                                 In The
                           Court of Appeals
                                 For The
                       First District of Texas


                           NO. 01-11-00394-CV


  BERNARD OSTROFF, KATHLEEN OSTROFF, CHAD M. OSTROFF,
    TYLER A. OSTROFF AND COLLIN SOMERVILLE-OSTROFF,
                        Appellants

                                   V.

  ANTHONY J. MUFFOLETTO, M.D., INDIVIDUALLY, METHODIST
 ORTHOPEDIC SPECIALISTS OF TEXAS, RANDALL ALAN NEMITZ,
  M.D., INDIVIDUALLY, GREATER HOUSTON ANESTHESIOLOGY,
MEMORIAL HERMANN HOSPITAL SYSTEM, MEMORIAL HERMANN
   HEALTHCARE SYSTEM, MEMORIAL HERMANN SOUTHWEST
                     HOSPITAL, Appellees


                 On Appeal from the 164th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1046882


                       MEMORANDUM OPINION
      Appellants, Bernard Ostroff, Kathleen Ostroff, Chad M. Ostroff, Tyler A.

Ostroff and Collin Somerville-Ostroff, have neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (“A

party who is not excused by statute or these rules from paying costs must pay—at

the time an item is presented for filing—whatever fees are required by statute or

Supreme Court order.”), 20.1 (listing requirements for establishing indigence); see

also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon

2005), § 101.041 (Vernon Supp. 2011) (requiring payment of fees in court of

appeals), Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing required fees in court of appeals).

      On July 16, 2012, the Court notified appellants that the appeal was subject to

dismissal for failure to pay the required fees. See TEX. R. APP. P. 5 (authorizing

enforcement of rule), 42.3(b) (allowing involuntary dismissal of appeal for want of

prosecution). On August 9, 2012, appellees moved for dismissal for want of

prosecution because appellants had not paid the required fees. Appellants did not

respond to the Court’s notice or to appellees’ motion to dismiss.




                                           2
      We grant the motion and dismiss the appeal for want of prosecution. We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                         3